Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered February 15, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The issues raised by defendant concerning the testing methodology and conclusions of the police chemist were properly placed before the jury, and we find no reason to disturb its determination (see, People v Brown, 214 AD2d 438, 439, lv denied 86 NY2d 791; People v Corchado, 166 AD2d 279, lv denied 78 NY2d 954). The totality of the evidence provided the jury with ample basis upon which to reject defendant’s version of the facts. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.